Citation Nr: 1010779	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  05-37 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the character of the appellant's military discharge 
constitutes a bar to Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The appellant had military service from April 1967 until 
November 1972.  His original DD Form 214 reflects that he had 
783 days of lost time due to unauthorized absences, and that 
he was discharged "under conditions other than hon[orable]."  
He subsequently obtained a clemency discharge pursuant to 
Presidential Proclamation 4313, and a DD Form 215 of January 
1976 reflected such clemency discharge.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 determination of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

In a June 2008 decision, the Board held that the character of 
the appellant's service was a bar to VA benefits.  The 
appellant appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  The parties submitted 
an undated Joint Motion for Remand (Joint Motion).  By order 
dated in December 2009, the Court granted the Joint Motion 
and remanded the matter for compliance with its instructions. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion observed that the evidence of record at the 
time of the June 2008 Board decision included a "buddy 
statement" which indicated that the appellant served in 
combat; service personnel records, which showed that the 
appellant participated in four counter-offensive and TET 
campaigns; and an April 2006 opinion from the Veteran's VA 
psychiatrist, which noted that the appellant had engaged in 
combat in Vietnam and concluded in essence that the 
appellant's mental state following his tour of duty in 
Vietnam was the reason for his being absent without leave 
(AWOL) upon his return to the United States.  The Joint 
Motion further observed that this evidence warranted a VA 
opinion to determine whether the Veteran was insane at the 
time of his offense, pursuant to the Court's decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the evidence of record at the time of 
the June 2008 Board decision also included the transcript of 
a July 2006 video conference hearing.  The appellant 
indicated that after he returned from Vietnam, where he 
experienced combat, he had had emotional and psychological 
problems and as a result had to get away and went AWOL.  
(Transcript at pages 10-13).  He reiterated such sentiments 
in various VA outpatient treatment records dated between 2004 
and 2007.

On the other hand, the appellant's contemporaneous service 
medical records do not show that he had an in-service 
psychiatric disability of any kind. 

Subsequent to the Court's order, the appellant submitted, 
among other things, lay statements from fellow soldiers 
alleging that he was in combat in Vietnam and a lay statement 
from his mother describing his mental state upon his return 
from Vietnam.  

In addition to the Joint Motion, the Veterans Claims 
Assistance Act of 2000 requires, in pertinent part, that VA 
obtain a medical opinion when such an opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims folder to an 
appropriate VA examiner and request 
that an opinion be provided, based on 
review of the evidence contained in the 
claims folder, as highlighted above, as 
to whether it is at least as likely as 
not that the appellant was insane (as 
defined for VA purposes at 38 C.F.R.§ 
3.354(a) and VAOPGCPREC 20-97) at the 
time of the commission of the acts that 
led to his court martial and discharge 
from military service.  A complete 
rationale for the opinion provided 
should be set forth.  

2.  Then, readjudicate the appellant's 
claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  
The case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


